         Case 1:13-cr-00539-PGG Document 87 Filed 10/22/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    October 22, 2019

By ECF

Hon. Paul G. Gardephe
United States District Judge
United States District Court
40 Foley Square
New York, NY 10007

       Re:     United States v. Lee, 13 Cr. 539 (PGG)

Dear Judge Gardephe:

        The Government submits this letter on behalf of both parties to request that the deadline
for any defense motions in the above-captioned case, currently set for October 25, 2019, be
adjourned for two weeks, until November 8, 2019. The parties propose that Government
responses would be due November 15, 2019 and defense replies would be due November 22,
2019. The parties propose that the deadline of November 8, 2019 for motions in limine, requests
to charge, and proposed voir dire remain in place.



                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                             By:    _______________s/_______
                                                    Drew Skinner
                                                    Daniel Tracer
                                                    Assistant United States Attorneys
                                                    (212) 637-1587


cc:    Gregory Morvillo, Esq. (by ECF)
